EX-10 5 ex101101.htm EXHIBIT 10.110.1 LEASE FOR 48 RUE DES FRANCS-BOURGEOIS
(ENGLISH TRANSLATION) Exhibit 10.110.1



COMMERCIAL LEASE

BETWEEN

> > - BERCIS REAL ESTATE COMPANY

AND

> > - OLD AMERICA COMPANY - 48 Rue des Francs-Bourgeois, PARIS (75003).

COMMERCIAL LEASE

BY AND BETWEEN THE UNDERSIGNED:

S.C.I. BERCIS, Real Estate Company with corporate capital of TWENTY THOUSAND
FRANCS (20,000 FRF), with corporate headquarters at (Illegible) represented by
its manager, Mr. Bernard (Illegible)

Hereinafter "THE LESSOR", party of the first part,

AND

OLD AMERICA, COMPANY, S.A.R.L. with corporate capital of FIFTY THOUSAND FRANCS
(50,000 FRF), in the process of incorporation, with its corporate headquarters
located at 48 Rue des Francs Bourgeois in PARIS (75003), represented by its
manager, Mr. Claude BOBROWSKI

Hereinafter "THE LESSEE", party of the second part,

WHICH ORDER AND AGREE UPON THE FOLLOWING:

LEASE

For these presents, the BERCIS real estate company, located (Illegible)
represented by Mr. Bernard LARROCHE, ex officio, does hereby draw up this
commercial lease and gives the lease, for its benefit, to the company, OLD
AMERICA, S.A.R.L., the party of the second part, said lease being expressly
accepted by Mr. Claude BOBROWSKI, acting in the capacity referred to above, for
the following:

A lighted shop on the street situated on the ground floor, to the left of the
entry hall, (handwritten) a locale situated in a basement accessible by an
interior staircase.

- A vault in the basement, bearing No. 23 on the blueprint,

- A vault in the basement, bearing No. 27 on the blueprint,

These locales make up parcels 3 - 66 and 70 of the building division attached to
the agreement of the co-proprietorship.

Therefore, and moreover, the aforementioned locales exist, continue, and
comprise the space with no necessity of establishing fuller designation of it
herein, Mr. Claude BOBROWSKI, ex officio, states that he is very familiar with
the property due to having seen and visited it on different occasions for the
sake of these presents, and states to have understood the circumstances,
advantages and disadvantages which the property offers.

DURATION OF THE LEASE

This lease is hereby authorized for the term of nine full and consecutive years,
which shall commence on the first of May, nineteen hundred and ninety-two
(05/01/1992) and shall end on the thirtieth of April, two thousand and one
(04/30/2001), but with the option solely of Lessee to break the lease at the
expiration of each three year period and for the first time on April thirtieth,
nineteen hundred ninety-five (04/30/1995) and only on condition of notifying the
Lessor of its intentions in this regard, at least six months in advance by
registered letter with return receipt requested or by way of a bailiff from the
Ministry of Justice.

CONDITIONS

This lease is authorized under the following responsibilities and conditions,
both general and special, that the Lessee commits to carry out and fulfill
without the possibility of invoking reasons of exemption and on penalty of
taking responsibility for all costs and damage and interests in the event of
breach, without prejudice to rescission if so desired by the Lessor.

I - GENERAL CONDITIONS:

>  1) Conditions for Occupation
> 
> > a) Allocation of the locales:

The rented locales shall serve for the operation of a store dedicated to the
sale of ANTIQUES, DECORATIONS, GIFTS, TOYS, AND MANUFACTURED GOODS FROM THE
UNITED STATES.

within the framework of the corporate purpose of the Lessee company while
keeping in strict compliance with the purpose of the building, for professional
use, and to the restrictions imposed by Regulation on the joint proprietors of
the domicile.

> > b) Tranquility of the Building

The Lessee must continually take care that: neither itself, through the careful
management of its administrative staff, nor its personnel, nor the customers,
visitors, nor suppliers, disturb the order, peace and tranquility of the
building, by causing "disturbances of the right of usufruct" to any of the
occupants or neighbors of the building.

The Lessee may use in moderation and with discernment, the machinery, equipment
and any other items necessary to its commercial activity, except for those
which, by virtue of the noise, vibration, odor or other nuisance produced, might
be likely to cause any inconvenience or harm to others.

> 2) Regarding the rented locales
> 
> > a) State of the rented locales - Work - Repairs - Maintenance, etc. ...

The Lessee will take possession of the rented locales in their current state and
will restore, at the end of its right of usufruct, in any way in which it is
involved, all tenant repairs and maintenance to good condition and to the
specifications of their purpose and housing.

The Lessee may not require at this time, nor at any time during the lease, any
work or repairs, notwithstanding articles 1,719 and 1,720 of the Civil Code.

The Lessee must repair or alter the staircase connecting the ground floor to the
basement, as well as the gas or electrical installations.

The Lessee must consistently maintain the locales rented in good condition with
repairs or maintenance provided by the tenant.

The Lessor's Company shall not have any responsibility other than the major
repairs cited in Article 606 of the Civil code, concerning the building and not
those relating to the interior of the rented locales (ceiling, floors).

> > b) Changes in Layout

Any change of layout involving the large walls, the beams and floors must be the
object of prior written authorization from the Lessor; work that is authorized
must be carried out under supervision of the Architect appointed by the Lessor,
whose Architectural fees and consultations shall be incumbent upon the Lessee.

> > c) Changes - Embellishments - Installations - Ultimate Purpose.

At the time of departure, the Lessee shall leave in place all changes,
embellishments and installations that may have been added by the Lessee (within
the framework of these presents) and may not require compensation or any
reduction in rent during the last quarter, from this administration. The Lessee
shall likewise leave all existing or remaining installations without
deterioration, as they were: electricity, sanitary facilities, and: ...

Moreover, the Lessor reserves the right to require that the locales be returned
to their original state.

> > d) Supervisory Building Visits

The Lessor and its authorized representatives may freely enter and visit the
rented locales, to make an accounting of the state of maintenance of the locales
and in order to check if installations are running properly; no opposition to
the Lessor's visits to the locales on a business day may be made, as long as
they occur within the hours of 9:00 AM and 6:00 PM.

> > b) Work within the Building

The Lessee must support, without seeking compensation or a reduction in the
rent, any work that the Lessor or managing agent of the co-proprietor deems must
be carried out within the building, no matter what the duration of said work
might be, provided however that the execution of this work takes place with
sufficient swiftness and continuity, except in cases of indisputable force
majeure.

The Lessee must present, together with the cost, and without delay, all
formwork, layout, decoration, plaques, signs, and installations the removal of
which would be useful or necessary for the execution of all work in particular
for remodeling, investigation, or repairs of leaks, cracks, smoke infiltrations
or fire.

> 3) Insurance, Taxation, City and Police Service Charges:
> 
> > a) Risk Insurance - Prohibitions

The Lessee must purchase an insurance policy, (and must provide verifiable
evidence to the Lessor) to take effect on the day possession is taken, to cover
ALL RISKS, and covering in particular: risk of explosion and fire hazard
covering the Lessor's materials, business furniture, specific installations,
goods and raw materials: the Lessee shall be insured against tenant's risks as
well as against legal recourse from neighbors, theft committed by a French
Company having its seat in the metropolitan territory. The Lessee shall maintain
coverage of this multiple insurance consistently during the term of the lease,
paying the premiums exactly upon their due date and must provide evidence of
same to the Lessor at the first request for the latter.

> > b) Storage and Holding Prohibitions

Objects or materials of an explosive or particularly flammable nature may not be
stored or held in the rented locales.

> > c) City and Police Service Charges

The company of the Lessee must pay all city and police service charges of any
operational nature held and discharged from the Lessor. The same will be
expected for the charges for garbage collection.

> > d) Taxation

The Company of the Lessee must pay all contributions, taxes and levies related
to the rented locales and to the nature of the operation of OLD AMERICA; it must
pay the contribution that in the past was called TRADE TAX, under its new name
and structure and those which may be handed down in the future.

The Lessee must be responsible for payment of all taxes for which the Lessor
might become fully or in part responsible for whatever concept that might be.
The Lessee shall provide proof of all requisitions and without prior notice
shall pay at the scheduled time of the expiration of the lease in any manner in
which it has been involved, at its term or in advance.

It must be remembered that the Lessee must repay to the Lessor all levies,
contributions and taxes automatically recoverable by the law or any that may be
created thereafter.

Property tax is and shall remain the responsibility of the Lessor.

> 4) Furnishings, Continual Operation, Transfers, Sublease:
> 
> > a) Furnishings.

During the term of the present lease, the company of the Lessee must furnish and
maintain furnished the locales rented with materials, business furniture,
equipment, installations, and an inventory of merchandise and raw materials, in
sufficient quantity and value to cover at all times the payment of the rent and
incidental expenses and the fulfillment of the conditions of the present lease.

> > b) Continual Operation.

In the same way, the Lessee must ensure continual business operation and must
abstain from closing its Establishment no matter what the circumstances may be
(except for cases of interior renovation of the locales). Closing, apart from
the period devoted to annual holidays or on days of weekly closing, or on public
holidays, would constitute a breach of contract that would likely cause the
cancellation of the lease, if it so pleases the Lessor to require this, but only
after one month has passed following the issuance of an order to end the
non-fulfillment of this clause.

> > c) Sublease

The Lessee may not authorize any sublease in whole or in part of the rented
locales, be it on a purely tenuous, provisional basis, as an experiment, or on a
non-paid basis.

A franchise management setting within the framework of the law dated March 10,
1956 (and not otherwise) is not regarded as constituting a sublease.

> > d) Transfer of Lease

The Lessee may in no manner transfer its rights in the present lease unless it
is to the purchaser of his business and only while remaining guarantor and shall
answer to the Lessor, for its successor in the fulfillment of the conditions of
the lease. Those, to whom the business will be transferred, must also enter into
a "directly binding agreement" with the company of the Lessor.

Any transfer of lease must fulfill the requirements of the preceding lease,
under penalty of nullity and should be legalized though an authentic act before
a Notary Public, in Paris or under the jurisdiction of the Interdepartmental
Office, whether it be by a privately signed act and only in the presence of the
Lessor or by having the Lessor duly summoned ten days in advance and by
registered letter with notice of receipt. Lastly, an executorial copy of the
instrument of transfer, if it has taken place before a Notary Public, or a
recorded original if dealing with a private signed instrument, must be delivered
to the Lessor (at no cost) within one month following the legalization of the
transfer.

Solidarity must continue to exist between the Lessee and all successive
assignees regarding the payment of rents and fulfillment of the lease.

> 5) No recourse may be sought in the event of exceptional circumstances

In the case where, due to defects of construction, setbacks, etc ... to include
all foreseeable causes or in particular, no consequences coming from a state of
external hostilities (war) or uncontrollable national events and any other
fortuitous occurrences beyond the control

of the Lessor, the Lessee may not claim right to compensation from the locales'
proprietor's company using the present lease to cite disturbances of the right
of usufruct and of activity.

In the event of expropriation for use by the public sector, the Lessee or its
assignees shall retain recourse and reparations only from the expropriating
authority and none other.

> 6) Miscellaneous Obligations

The Lessee shall be obligated to:

> - Immediately inform the Lessor of any damage or deterioration happening in
> the locales, even when it is not the result of any apparent damage and under
> penalty of being personally held responsible to repay the amount spent due to
> said damage and to be responsible due to his failure to notify the Insurance
> Company in a timely fashion of the aforesaid damage.
> 
> - Refrain from connecting gas or fuel oil equipment to pipelines that were not
> made for this use.
> 
> - Check and pay for regular maintenance on all gas or electric
> appliances/equipment.
> 
> - Refrain from placing any object or fixed or mobile window display outside
> the rented places.
> 
> - Clean the chimney if it is used at least once a year.
> 
> - Refrain from obstructing the common areas of the building.
> 
> - Accept, at this moment, to allow visitation of the rented locales by any
> person holding an authorization from the owner or his agent, in the event that
> the LESSOR wishes to sell his building.
> 
> - Refrain from placing anything on the floors weighing more than they were
> designed to support (load resistance), in accordance with current law in
> force, under penalty of making necessary repairs at the LESSEE'S expenses, and
> of being held responsible for damages and interests. In case of any doubt,
> make sure to ascertain the correct load limit by approaching the LESSOR or the
> LESSOR'S Architect, but in any event, all at the expense of the LESSEE.
> 
> - Refrain from using loudspeakers or any other means of radio-diffusion likely
> to be heard emanating from the rented locales. Refrain likewise from using any
> electrical equipment or any other equipment disruptive to radio or television
> broadcasts, without having equipped the aforementioned equipment with
> provisions that allow the avoidance of all unsettling events in the vicinity.
> 
> - Take all measures that are useful in preventing any nuisance, in particular
> those caused by excessive noises or unpleasant odors: Abstain from throwing
> away or allowing corrosive substances or anything that might clog pipes to be
> thrown in drains or ditches.
> 
> - Hang, at the LESSEE'S expense, only plates or signs of which the placement,
> the font and the dimensions have been authorized to the satisfaction of the
> joint ownership.
> 
> - Refrain from requiring any compensation, or reduction in rent from the
> LESSOR for any interruption in the services of the building and, in
> particular, if they exist, those of ventilation, central heating, telephone
> and telex or others, either for any accidents or damage which might occur in
> the rented locales that may break the gas, water, electricity, or central
> heating lines, waiving at the present moment the pursuit of all actions of
> this headquarters against the LESSOR.
> 
> - Make sure that the peace and order of the building complex are not disrupted
> in any manner, by the LESSEE'S own acts or that of its personnel, or visitors;
> the LESSEE must abstain from all that might disturb the activity of the other
> tenants.
> 
> - The building where the rented locales are located are subject to the statute
> on joint ownership, the LESSEE shall commit to abide by the clauses,
> responsibilities and conditions of the joint ownership regulation related to
> the building complex, with which the LESSEE states to be well acquainted due
> to having received a copy.
> 
> - Any abuse of the right of usufruct may cause the cancellation of these
> presents, even if this abuse were only provisional and of short duration;
> moreover, the LESSEE must reimburse the LESSOR any amount that this latter may
> have paid due to the disruption of the right of usufruct by the LESSEE.
> 
> - Take action to pursue charges against the perpetrators of the disturbances.
> 
> - Conform scrupulously to the orders, regulations and ordinances in force, in
> particular, with regard to the roadway system, health and safety, the police,
> and the labor inspector, so that the LESSOR may never be bothered or sought
> after on this subject.

Obligations of the Lessor:

The Lessor commits to maintain the closed and covered areas within the framework
of the law and usage.

II - SPECIAL CONDITIONS:

If, in spite of all the precautions taken and complied with by the Lessor as
well as by the Lessee,

under the terms of the present act, any difficulties that occur with the joint
owners of the building due to acts of the Lessee, either directly, or by and
through a functional initiative of the managing agent

and that are blamed indistinctly on the Lessor's company as well as on the
Lessee's company, the latter does hereby agree to support all consequences of
any nature of these;

that is to say, all honoraria, fees, including legal fees, provided however that
the burden of the offense cannot be blamed upon the Lessor itself.

The Lessor shall support the position of the Lessee.

What has been just clarified, albeit summarily, constitutes an essential and
determining condition of these presents, without which nothing may be entered
into and ordered between the parties.

The general and special conditions inserted in this lease may never be regarded
as "style". They shall make up the law governing the parties. These shall
respect the provisions of decree No. 53,960 dated September 30, 1953, devoted to
the statute governing commercial, artisan and industrial leases, as well as the
texts that follow it which have supplemented or modified it.

Sufferance, of any sort, may never be regarded as derogatory to these presents.
The Lessor may terminate without notice and shall neither abide by any
formality, whatever it may be.

RENT

This lease is authorized and accepted in return for an annual principal rental
amount of TWO HUNDRED FORTY THOUSAND FRANCS (240,000 FRF) - (handwritten) It
should be pointed out that the Lessor must draw up a franchise rent on May 31,
'92.

In addition, the Lessee must support and pay:

- the portion of ordinary joint ownership charges related to the parcels that
are the subject of these presents, but at the exclusion of expenditures for
remodeling, roof work, and structural work, at a fixed contracted rate and by
mutual agreement at six percent (6%) of the base rent.

- Mr. BOBROWSKI hereby does commits the company he represents to pay this rent,
both its principal payment and incidental expenses, at the expiration of the
term, at the ordinary annual time periods, that is to say: January First, April
First, July First and October First annually and for the first time, prorata
temporis, JULY FIRST, NINETEEN HUNDRED AND NINETY-TWO.

It is expressly agreed:

1) that all payments must be made either in the rented locales, or at the
residence of Mr. (Illegible) ex officio, or by direct payment to the bank
indicated by the Lessor and must be accomplished by means of checks or wire
transfers and in no other form.

2) that in the event of a delay in payment, exceeding fifteen days, the payment
of a late fee will be required consisting of ten percent (10%) of the principal
rent amount, which is a condition discussed prior to the conclusion of these
presents. This late fee shall not constitute an obstacle to the termination
clause that follows.

3) that in the event of a default in the payment, during a single rental period
at its term, in fulfillment of only any one of the conditions of this lease,
this lease shall be cancelled automatically if it so pleases the Lessor, one
month after the demand for payment or summons to enforce has been rendered
without effect, recalling the terms of this clause and the intention to enforce
and which must take place by the time the simple expiration of the period
indicated above occurs, without the necessity of filing any legal procedure and
without the ability of any eventual offer to pay or fulfill the terms to stop
the effect of the present clause.

4) that in the event of difficulties on the part of the Lessee or its assignees,
expulsion will be continued by a simple interim order, duly summoning the
Lessee.

5) that in the case of cancellation for one of the causes above foreseen, the
amount paid to the Lessor as a security deposit shall be retained by the Lessor
as a special compensation, without prejudice to the right to claim damages and
payment of all rents due and expired, in the principal amount plus incidentals.

REVISIONS TO THE RENT:

The rent may be revised at the expiration of each three year period and for the
first time on APRIL THIRTIETH, NINETEEN HUNDRED AND NINETY-FIVE (04/30/95) for
the next three years to come.

Charges shall remain at 6 % of the price of the revised lease.

This revision will take place within the limits of form, time and the manner
defined by law in force at that time governing commercial leases.

SECURITY DEPOSIT:

Mr. (Illegible), in the name of the Lessor's Company, recognizes that the latter
is in possession of a sum totaling ONE HUNDRED TWENTY THOUSAND FRANCS (120,000
FRF) as a security deposit to insure proper payment of the rent on the due date.

This amount is equivalent to SIX MONTHS' principal amount of the rent. It will
remain in the hands of the Lessor until the expiration of the lease; by express
agreement, the above mentioned amount will not bear interest, and must always
represent six months' rent.

FEES

All fees, duties and honoraria incurred by these presents and those that may
follow as a direct consequence of same, shall be the responsibility of the
Lessee, who hereby does accept this responsibility.

Registration:

Registration is required by the contracting parties.

(Illegible)

SELECTION OF DOMICILE

For the execution of these presents and those that may follow, domicile is
hereby elected, to wit:

For the Lessor

the private residence of the manager.

For the Lessee

the rented locales.

TAXES AND DUTIES

The Lessor wishes to opt for the application of the VAT, to which the aforesaid
rent shall be subject, in accordance with Article 260 - 2nd of the General Tax
Code, the rent indicated above will be raised by an amount equal to the VAT, at
the rate currently in force.

RELEASE OF EXHIBITS

The Lessee recognizes having received from the Lessor:
- a layout of the ground floor of the building
- a layout of the basement of the building
- an extract from the building's joint ownership ordinance concerning the
purpose of the building and the use of its parts.

EXECUTED IN PARIS,
May 11, 1992 NINETEEN HUNDRED NINETY-TWO.

Signed:

(handwritten) (Illegible) SCI Bercis
The Manager
(Illegible)

AMENDMENT TO THE LEASE

BY AND BETWEEN THE UNDERSIGNED:

S.C.I. BERCIS, Real Estate Company with corporate capital of Twenty Thousand
Francs, with corporate headquarters at Allée des Genêts, represented by its
manager, Mr. Bernard (Illegible)

THE LESSOR

AND

OLD AMERICA, COMPANY, S.A.R.L. with corporate capital of fifty thousand Francs,
in the process of incorporation, with its corporate headquarters located at 48
Rue des Francs Bourgeois in Paris, represented by its manager, Mr. Claude
BOBROWSKI.

THE LESSEE

AGREE TO THE FOLLOWING:

By mutual agreement, it is agreed to modify the lease authorized by SCI BERGIS
for the OLD AMERICA Company on May eleventh, 1992, regarding the locales located
at 48 Rue des Francs Bourgeois:

1- The OLD AMERICA Company may carry on the activity as outlined in the lease in
the locales and may do any type of business not involving food and without
causing a nuisance.

2- The rent shall be changed, rising to twenty-one thousand Francs beginning on
June 1, 1993.

3- The rent shall be subject to a lease fee of 2.50 % and to half of the
additional tax (1,25%).

Executed in Paris on May 17, 1995

(Illegible)

Read and Approved
SCI Bercis
The Manager

(Illegible)

RENEWAL OF COMMERCIAL LEASE

By and between the undersigned:

- S.C.I. BERCIS, Real Estate Company with corporate capital of 3,048 Euros, 98
centimes (20,000 FRF), with corporate headquarters at SEIGNOSSE (40510), 25
Avenue des Genêts, represented by its manager:
Mr. Bernard LARROCHE

party of the first part

- The NICKEL Company, a Corporation with Capital of 137,204 Euros, 11 centimes
(900,000 Francs), and registered with the Business Register of NANTERRE, under
No.: B 403,884,109, corporate headquarters in ASNIERES (92600), at 107 Quai du
Dr Dervaux, represented by its Managing Director:
Mr. Philippe DUMONT

party of the second part.

By mutual agreement, the commercial lease dated May 11, 1992, shall be renewed,
authorized by the S.C.I. BERCIS for the S.A.R.L. OLD AMERICA, the rights of
which the NICKEL Co., under the terms of a transfer, has, on February 16, 1996,
consistently agreed to, accepted, recorded and implied.

The Lease in question relates to the commercial locales in the building located
at:
    48 Rue des Francs-Bourgeois, in PARIS, 3rd District

Having made this known, S.C.I. BERCIS hereby renews, for the benefit of the
NICKEL Co., the lease of the buildings at
    48 Rue des Francs-Bourgeois, in PARIS, 3rd District,

for the duration of 9 full and consecutive years, beginning on July 1st, 2002,
and until June 30, 2011, with the ability for the NICKEL Co. to renounce the
lease agreement at the end of each three year period.

The same responsibilities and conditions of the preceding lease are in place
with this renewal and the NICKEL Co. states, through its representative, that it
is extremely well acquainted with the features to accept and dispense with
reproducing them here.

The aforementioned responsibilities and conditions of the preceding lease,
together with the stipulations of these presents, form an indivisible whole and
constitute an essential and determining condition to the renewal, without which
nothing may be entered into and ordered between the parties here undersigned.

RENT

This renewal is authorized and accepted in return for an annual rent in the
principal amount of:
Forty three thousand seven hundred and eight Euros (43,708 Euros)
payable quarterly on the first day of January - April - July and October
annually, and for the first time on October 1st, 2002.

With reiteration of the agreed upon conventions of the preceding lease:

- that in the event of a delay in payment exceeding fifteen days, a late fee in
an amount equal to ten percent of the rent.

- that in the absence of the payment of only one term of rent at its term, or in
the absence of the fulfillment of any one of the conditions of the lease, it
shall be automatically cancelled thirty days after the demand for payment or
summons to enforce, is rendered without effect.

- that the charges shall remain at a flat rate of 6% of the base rent, as was at
the time of the preceding lease.

- that in the event of the cancellation of the lease due to any wrongful act or
non-payment of rent by the NICKEL Co., the security deposit - as a result of the
penalty clause, will remain and be acquired by BERCIS Co. as a special
compensation, in addition to all damages and interests.

- that the rent may be revised at the expiration of each three year period and
for the first time: on July 1st, 2005.

SECURITY DEPOSIT

As a security deposit, the NICKEL Co. shall pay                        3,560
Euros
that, together with the amount
of                                                 18,294 Euros
                                                                                                         
-------------------
shall make up the total amount
of                                                 21,854 Euros

Making up the security deposit in possession of S.C.I. BERCIS

As stipulated in the preceding lease, this amount shall remain in the hands of
the Lessor until the end of the lease, to assure proper fulfillment by the
latter of the lease and payment of the rent. This money shall not bear interest
and must always represent six months' rent.

SELECTION OF DOMICILE

Each party has chosen its domicile at its corporate headquarters as specified at
the beginning of these presents.

Executed in two copies

in ASNIERES

In the year two thousand and two

On (handwritten) 05/30/2002

S.C.I.
BERCIS                                                                                                                                            
SA NICKEL
                                                                                                                                                   
107 Quai du docteur Dervaux
                                                                                                                                                               
92600 ASNIERES
                                                                                                                                               
Tel: (Illegible) Fax: 01 47 91 74 01
                                                                                                                                                                       
(Illegible)